Case 2:20-cv-00149-WC Document 1-10 Filed 03/03/20 Page 1 of 4




               EXHIBIT J
,.s
      Case 2:20-cv-00149-WC Document 1-10 Filed 03/03/20 Page 2 of 4
Case 2:20-cv-00149-WC Document 1-10 Filed 03/03/20 Page 3 of 4
Case 2:20-cv-00149-WC Document 1-10 Filed 03/03/20 Page 4 of 4




                                                                 I
                                                                 '
                                                                 _e
